Exhibit 99.3 INDEX TO PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Pro Forma Condensed Consolidated Balance Sheet as of March 31, 2017 2 Pro Forma Consolidated Statement of Operations for the Three Months Ended March 31, 2017 3 Pro Forma Consolidated Statement of Operations for the Year Ended December 31, 2016 4 Notes to Pro Forma Consolidated Financial Statements 5 RESOLUTE ENERGY CORPORATION Pro Forma Condensed Consolidated Balance Sheet (UNAUDITED) (in thousands, except share and per share amounts) March 31, 2017 Resolute Pro Forma Adjustments Resolute Pro Forma Assets Current assets: Cash and cash equivalents $ $ — $ Accounts receivable — Commodity derivative instruments — Prepaid expenses and other current assets — Total current assets — Property and equipment, at cost: Oil and gas properties, full cost method of accounting Unproved (a) Proved (a) Other property and equipment — Accumulated depletion, depreciation and amortization ) — ) Net property and equipment Other assets: Restricted cash — Commodity derivative instruments — — — Other assets ) (a) Total assets $ $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ — $ Accrued expenses — Accrued revenue payable — Accrued interest payable — Asset retirement obligations — Commodity derivative instruments — Accrued cash-settled incentive awards — Total current liabilities — Long term liabilities: Revolving credit facility (a)(b) Senior notes (b) Asset retirement obligations 13 (a) Commodity derivative instruments — Other long term liabilities — Total liabilities Commitments and contingencies Stockholders’ deficit: Convertible preferred stock, $0.0001 par value — — — Common stock, $0.0001 par value 2 — 2 Additional paid-in capital — Accumulated deficit ) — ) Total stockholders’ deficit ) — ) Total liabilities and stockholders’ deficit $ $ $ See notes to Pro Forma Condensed Consolidated Financial Statements 2 RESOLUTE ENERGY CORPORATION Pro Forma Consolidated Statement of Operations (UNAUDITED) (in thousands, except per share data) Three Months Ended March 31, 2017 Resolute PetroCap Properties (c) CPX Properties (d) Pro Forma Adjustments Pro Forma Resolute Revenue: Oil $ — $ Gas — Natural gas liquids 94 — Total revenue — Operating expenses: Lease operating — Production and ad valorem taxes 88 — Depletion, depreciation, amortization, and asset retirement obligation accretion — — (e) General and administrative — — — Cash-settled incentive awards — — — Total operating expenses Income from operations ) Other income (expense): Interest expense, net ) — — ) (f) ) Commodity derivative instruments gain — — — Other expense ) — — — ) Total other expense ) — — ) ) Net income (loss) attributable to Resolute ) ) Convertible preferred stock dividend ) — — — ) Net income (loss) available to common stockholders $ 76 $ $ $ ) $ ) Net income (loss) per common share: Basic $ $ ) Diluted ) Weighted average common shares outstanding: Basic Diluted See Notes to Pro Forma Consolidated Financial Statements 3 RESOLUTE ENERGY CORPORATION Pro Forma Consolidated Statement of Operations (UNAUDITED) (in thousands, except per share data) Year Ended December 31, 2016 Resolute PetroCap Properties (c) CPX Properties (d) Pro Forma Adjustments Pro Forma Resolute Revenue: Oil $ — $ Gas — Natural gas liquids 91 — Total revenue — Operating expenses: Lease operating — Production and ad valorem taxes 99 — Depletion, depreciation, amortization, and asset retirement obligation accretion — — (e) Impairment of proved oil and gas properties — — — General and administrative — — — Cash-settled incentive awards — — — Total operating expenses Loss from operations ) ) ) Other income (expense): Interest expense, net ) — — ) (f) ) Commodity derivative instruments loss ) — — — ) Other income — — — Total other expense ) — — ) ) Loss before income taxes ) ) ) Income tax expense ) — — — (g) ) Net loss available to common stockholders $ ) $ $ $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted See Notes to Pro Forma Consolidated Financial Statements 4 RESOLUTE ENERGY CORPORATION Notes to Pro Forma Condensed Consolidated Financial Statements for the Year Ended December 31, 2016 (UNAUDITED) Note 1 – BASIS OF PRESENTATION The accompanying statements present Resolute Energy Corporation’s (“Resolute,” the “Company,” “we,” and “our”) unaudited pro forma condensed balance sheet as of March 31, 2017 and pro forma condensed consolidated statement of income for the three months ended March 31, 2017 and the year ended December 31, 2016. These unaudited statements have been developed by applying pro forma adjustments to our historical financial statements. The unaudited pro forma statement of income data for the periods presented gives effect to our acquisition of the CPX and PetroCap properties (the “Delaware Basin Bronco Acquisition”) as if it had been completed on January 1, 2016. The unaudited pro forma balance sheet gives effect to the Delaware Basin Bronco Acquisition as if it had occurred on March 31, 2017. The pro forma adjustments related to the purchase price allocation of the Delaware Basin Bronco Acquisition are preliminary and are subject to revision as additional information becomes available. Revisions to the preliminary purchase price allocation may have a significant impact on the pro forma amounts of total assets, total liabilities and stockholders’ deficit and depreciation, depletion and amortization expense. The pro forma adjustments related to the Delaware Basin Bronco Acquisition reflect the fair values allocated to our assets as of the assumed acquisition date and do not necessarily reflect the fair values that would have been recorded if the acquisition had occurred on January 1, 2016 and 2017, or March 31, 2017. The unaudited pro forma financial statements should be read together with the historical financial statements of Resolute and the related notes included in the Company’s 2016 Annual Report, the Company’s March 2017 Quarterly Report and the historical statement of revenue and direct operating expenses for the PetroCap and CPX properties filed as Exhibit 99.1 and Exhibit 99.2 in this Current Report on Form 8-K.
